EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Freund on 06/25/2021.

The application has been amended as follows: 
Withdrawn claims 30-58 are cancelled.
In claim 1, line 5, after the word “coextensive”, insert “in all directions”.
In claim 15, line 5, after the word “coextensive”, insert “in all directions”, and in line 28, before the word “second”, insert the word “same”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-7, 10-21 and 24-29 is indicated because the prior art of record does not show or fairly suggest an atmospheric-pressure plasma material processing apparatus comprising at least one grounded second electrically conducting electrode having at least one second elongated planar surface parallel to and coextensive with the at least one first elongated planar surface; and means for moving the material perpendicular to the long dimension of the at least one first planar surface and corresponding long .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        06/25/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761